[J-35-2016][M.O. – Donohue, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


PENNSYLVANIA ENVIRONMENTAL         :          No. 10 MAP 2015
DEFENSE FOUNDATION,                :
                                   :          Appeal from the Order of the
             Appellant             :          Commonwealth Court at No. 228 MD
                                   :          2012 dated 1/7/15
          v.                       :
                                   :
                                   :          ARGUED: March 9, 2016
COMMONWEALTH OF PENNSYLVANIA, :
AND GOVERNOR OF PENNSYLVANIA,      :
TOM WOLF, IN HIS OFFICIAL CAPACITY :
AS GOVERNOR,                       :
                                   :
             Appellees             :


                                DISSENTING OPINION


CHIEF JUSTICE SAYLOR                                 DECIDED: June 20, 2017


       I join the central analysis of the dissenting opinion authored by Justice Baer,

based on the recognition that the Environmental Rights Amendment is an embodiment

of the public trust doctrine.